DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehrer (CN 109209714 A).
Regarding claim 1, Buehrer discloses a suction valve (25) of a high-pressure fuel pump, the suction valve comprising:
a housing having an inlet (62) through which a fuel is introduced and a pump chamber configured to press the fuel, a valve installation space arranged between the inlet and the pump chamber, and a solenoid part provided with a rod for performing a linear reciprocal motion;
a valve sleeve (see annotated figure below) inserted into the valve installation space and formed with a flow hole;
a valve spring (64) seated on the valve sleeve;
a valve plate (60) elastically supported by the valve spring (64), and moving in conjunction with the rod (58); and
a valve sheet (see annotated figure below) formed with an introduction hole opened and closed by the valve plate (60),
wherein the valve sleeve (see annotated figure below) is slid and inserted into the valve installation space, and wherein the valve sheet is fitted into and fastened to the valve installation space to support the valve sleeve to fix a location of the valve sleeve.

    PNG
    media_image1.png
    801
    659
    media_image1.png
    Greyscale

Regarding claim 2, wherein the valve sleeve comprises:
a support part (see figure) having a fixed location between a seating part formed to protrude inward from the valve installation space and the valve sheet;
a guide part (see figure) provided inside the support part, having a guide groove (see figure) formed to be recessed on a surface of the guide part facing the valve sheet, into which the valve spring (64) and the valve plate (60) are inserted, and guiding the outside of the valve plate; and a connection part (see figure) connecting the support part to the guide part, and formed with the flow hole.
Regarding claim 3, wherein the valve sleeve (see figure) has a surface of the support part facing the valve sheet (see figure above) and the surface of the guide part facing the valve sheet formed to be stepped such that the guide part is spaced apart from the valve sheet.
Regarding claim 4, wherein the guide part comprises:
a stopper (protrusion) formed to protrude from a surface of the guide groove facing the valve plate (see figure) and supported by a protrusion formed to protrude from the valve plate when the valve plate is opened.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747